DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1, 2A, 2B) and Sub-Species 1 (Figure 5), claims 1, 3, 7, 9, and 11-16, in the reply filed on September 14, 2022 is acknowledged.
The examiner notes that claim 7 is directed to a part (20; see Figure 9) whose cladding diameter changes continuously between the small-diameter optical fiber and the normal optical fiber of non-elected Sub-Species 5, and thus is not directed to elected Sub-Species 1.  Therefore, claim 7 is also considered non-elected.
The examiner notes that claim 9 is directed to the cord coating (8; see Figure 4) of non-elected Species C (Figure 4), and thus is not directed to election Species A.  Therefore, claim 9 is also considered non-elected.
Claims 2, 4-6, 7-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on August 10, 2022 and April 4, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Six (6) sheets of formal drawings were filed on April 2, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14; the claim recites the limitations "the plurality of small-diameter optical fibers" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the plurality of small-diameter optical fibers” in line 3 of claim 14 to – a plurality of small-diameter optical fibers” to overcome this rejection.
Regarding claim 15; the claim recites the limitations "the plurality of small-diameter optical fibers" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the plurality of small-diameter optical fibers” in line 3 of claim 15 to – a plurality of small-diameter optical fibers” to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okazuki et al. (US 2004/0022503 A1), as evidenced by Antos et al. (US 2002/0094180 A1).
Regarding claims 1, 3, 11, and 12; Okazuki et al. discloses an optical fiber cable (see Figures 37A and 37B and paragraphs 239-244) comprising: 
a small-diameter optical fiber (31) including 
a core (31a) and 
a cladding portion (31b) and 
having a cladding diameter of 120 µm or less (60 μm); 
a normal optical fiber (30) that is optically connected to at least one end of the small-diameter optical fiber (31), includes 
a core (30a) and 
a cladding portion (30b), and 
has a cladding diameter conforming to a standard of 125 μm (125 μm); 
an optical coupling mechanism (fusion splicing; see paragraph 242) provided between the small-diameter optical fiber (31) and the normal optical fiber (30);
wherein the optical coupling mechanism includes a splicing portion by fusion (fusion-splicing) of the small-diameter optical fiber and the normal optical fiber (see paragraph 242);
wherein the small-diameter optical fiber (31) has a cladding (31b) diameter equal to or less than 110 μm (60 μm).  
wherein the small-diameter optical fiber (31) has a cladding (31b) diameter equal to or less than 100 μm (60 μm).    
Okazuki et al. does not disclose that the optical fibers (31, 30) are made of glass or any particular material, and does not disclose a sheath covering an outer periphery of the small-diameter optical fiber only, among the small-diameter optical fiber and the normal optical fiber, wherein the end of the small-diameter optical fiber is positioned outside the sheath.
The examiner takes Official notice that optical fibers, including a core and cladding, are routinely formed of glass in the art, wherein silica is a glass that is routinely employed for the formation of optical fibers, and glass optical fibers are known to one of ordinary skill and considered elementary in the art.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use optical fibers in the invention of Okazuki et al. that are formed of any material routinely used to form optical fibers, including glass, for the purpose of using readily available, commonly used optical fibers having desired known optical transmission properties and transparent to commonly used optical wavelengths, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416, and since glass optical fibers were known alternative optical fibers (as opposed to non-glass or polymer fibers, for example) in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Additionally, the examiner takes Official notice that optical fibers are routinely formed with sheaths (jackets) thereon to protect the optical fibers therein, and that standard, well-known fusion processes involve exposing the ends of the optical fibers by stripping (i.e. removing) a portion of the sheath (jacket) material at the end of the optical fiber to provide a bare (stripped) portion of fiber including a core and cladding that is cleaned and fusion spliced to another fiber.  This is elementary in the art.  For example, Antos et al. teaches that when fusing fibers, methods typically involve removing a jacket from a portion of each of the fibers (see paragraph 46).  The examiner notes that a jacket that is provided on the individual small diameter fiber is unique to that fiber and is not provided on the large diameter fiber, thus the jacket removed from the end of the small diameter fiber to expose the end is only provided on the small diameter fiber.  Therefore, before the filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a known small diameter optical fiber, including a core and cladding surrounded by sheath, as the small diameter optical fiber (31) in the invention of Okazuki et al. and to remove a portion of the sheath that only covers the small diameter optical fiber (31) prior to fusing the small diameter fiber (31) to the large diameter fiber (30) for the purpose of following standard fusion splicing process steps that include removal of a sheath at the end of the fiber being fused.
Regarding claim 13; Okazuki et al. does not disclose that at a wavelength of 1550 nm, a difference between a mode field diameter of the small-diameter optical fiber and a mode field diameter of the normal optical fiber is within 2 μm.  However, the difference in mode field diameter is determined by the structural properties of the optical fibers that are fusion spliced together.  And Okazuki et al. discloses or suggests all of the structural properties of the optical fibers that are fusion spliced together as applied to claim 1 above, and therefore, suggests the a similar mode field diameter range resulting from this arrangement, including a difference between a mode field diameter of the small-diameter optical fiber and a mode field diameter of the normal optical fiber is within 2 μm.  When a structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  The patentability of a product depends only on the claimed structural limitations of the product.  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).  
The examiner notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.  
Additionally, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the mode field difference between the small-diameter optical fiber and a mode field diameter of the normal optical fiber to be any value needed to obtain optimal optical transmission results with minimal loss, including a value within 2 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
 Regarding claim 16;  Okazuki et al. does not disclose that he optical fiber cable a fiber diameter including a coating of the normal optical fiber (30) is substantially 200 μm.  The examiner takes Official notice that 200 μm coatings are known to be formed on optical fibers having a cladding diameter of 125 μm for the purpose of providing protection to the core/cladding therein.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a standard optical fiber as the normal optical fiber (30) including a coating diameter of 200 μm formed on the optical fiber having a cladding diameter of 125 μm for the purpose of using a fiber having a coating of sufficient diameter thereon to protect the optical fiber, since this was a known common diameter of coating materials in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
	
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okazuki et al. (US 2004/0022503 A1), as evidenced by Antos et al. (US 2002/0094180 A1), and in further view of Tamura et al. (US 6,939,060 B2).
Regarding claims 14 and 15, Okazuki et al. does not specifically disclose that the optical fiber cable comprises a plurality of small-diameter optical fibers (31), the plurality of small-diameter optical fibers constituting an optical fiber ribbon core, or an intermittent adhesive optical fiber ribbon core.  However, it is known in the art to splice optical fibers ribbons including multiple optical fibers there.  Tamura et al. teaches that a first ribbon including a plurality of first glass optical fibers (1a) including a glass core (3a) and a glass cladding (2) from which a sheath (4) has been removed at the end of the fibers (1a) may be fused to a second ribbon including a plurality of second glass optical fibers (1b) including a glass core (3b) and a glass cladding (2) from which a sheath (4) has been removed at the end of the fibers (1a; see Figures 1A, 1B and 1C).  The examiner takes Official notice that optical fiber ribbons having multiple optical fibers therein are known to include an optical fiber ribbon core surrounded in a matrix or be formed of an intermittent adhesive optical fiber ribbon core, both types of which are elementary in the art.
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to sue an optical fiber ribbon including a plurality of small-diameter optical fibers constituting an optical fiber ribbon core, or an intermittent adhesive optical fiber ribbon core in the fusion-spliced arrangement taught by Okasuki et al. for the purpose of connection to an optical fiber ribbon including a plurality of large-diameter optical fibers to provide for parallel transmission of multiple optical signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, wherein each of the following references disclose a small diameter optical fiber coupled to a large diameter optical fiber:
He et al. (US 2018/0045888 A1; see Figures 3, 5, 6, 7 and 8);
Shimotsu (US 2009/0190884 A1; see Figure 1);
Inoue et al. (US 2004/0213526 A1; see Figures 1A-1D);
Kubo et al. (US 2004/0131321 A1; see Figure 3);
Shou et al. (US 7,920,763 B1; see Figure 4);
Li et al. (US 6,921,216 B1; see Figure 5);
Allan (US 6,655,857 B2; see Figure 2);
Kim et al. (US 6,244,757 B1; see Figure 3);
Tanaka (JP 2011-099926 A; see Figures 1-3);
Aikawa et al. (JP 2005-189813 A; see Figures 1-4); and
Inoue et al. (JP 2004-325990 A; see Figure 1).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874